Citation Nr: 1034456	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of cellulitis of 
the right hand with bone density in the right wrist, previously 
claimed as a right hand condition secondary to coral poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to December 
1949 and from February 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied service connection for cellulitis of the 
right hand secondary to coral poisoning with bony density in the 
right wrist on the grounds that the evidence submitted was not 
new and material.

In June 2009, the Veteran participated in an informal conference 
with a Decision Review Officer at the RO.  An informal conference 
report has been associated with the claims file.

The Board reopened the Veteran's claim in December 2009 and 
remanded the claim for additional development.  The Board then 
remanded the claim again in June 2010 for further development.  
The case now returns to the Board once again for appellate 
review.


FINDING OF FACT

The Veteran's right hand disability is not etiologically related 
to active service.


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2008 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
complete notice regarding his claim for service connection.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
and lay statements have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disabilities in July 1992 and 
January 2010.  A supplemental opinion was obtained in June 2010.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations and supplemental opinion obtained in this case are 
adequate as they are collectively predicated on a review of the 
claims file; contain a description of the history of the 
disability at issue; document and consider the relevant medical 
facts and principles; and provide opinions as to the etiology of 
the Veteran's right hand disorder, with supporting rationale.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service treatment records indicate the Veteran underwent 
examinations in December 1948, December 1949, and January 1952.  
No relevant abnormalities were noted.

In June 1952, the Veteran reported painful swelling in the 
lateral aspect of his right hand.  He was diagnosed with 
cellulitis of the right hand without lymphangitis.  He was 
initially treated with hot soaks.  The condition worsened and he 
developed slight tenderness of the right axilla.  He received an 
initial injection of penicillin, but there was no substantial 
improvement.  However, after additional rest, heat, and 
penicillin treatment, the infection subsided rapidly and 
completely.  The Veteran was asymptomatic with excellent 
function.

A discharge examination in October 1953 was within normal limits.

The Veteran was afforded a VA examination in July 1992.  The 
Veteran reported having cellulitis in service due to stripping 
coral from a submarine.  He was treated with penicillin and 
recovered.  However, over the years, he experienced a "pulling" 
sensation in his right upper extremity.  He experienced pain 
daily, and indicated that his hand would hurt after use.  The 
pain would sometimes awaken the Veteran.  He treated the pain 
with Aspirin, but noted that the hand was weaker.  Examination of 
the skin was normal.  There was tenderness in the right wrist 
region but no gross edema, deformity, or discoloration.  Right 
grip strength was 1+ compared to 2+ on the left.  The Veteran was 
able to form a loop using his thumb and fingers 2-5 of the right 
hand.  Dorsiflexion of the right wrist was 60 degrees compared to 
a full 70 degrees.  Palmar flexion was 60 degrees compared to a 
full 80 degrees.  Radial deviation was 10 degrees compared to a 
full 20 degrees.  Ulnar deviation was 40 degrees, compared to a 
full 45 degrees.  X-rays showed that the joint spaces were well 
maintained in the right wrist.  There was no significant spurring 
or sclerotic changes.  There was a small bony density lying just 
lateral to the ulnar styloid, possibly representing a small 
previous chip fracture or small accessory ossification center.  
The examiner diagnosed a history of right hand cellulitis, and 
opined that the changes noted on x-ray were not related to the 
Veteran's old resolved cellulitis.

VA treatment records include a September 1992 nerve conduction 
study which showed slightly positive amplitude in the right 
median nerve.  He was also fitted with a brace for his right 
wrist.

Additional private records show the Veteran was seen in December 
1998.  He reported a history of 6 years of right wrist pain.  He 
had initially been seen by VA in 1992, and a nerve study showed 
mild median nerve irritation.  His pain had continued since that 
time, and was worsened after use.  Examination and x-rays showed 
no significant abnormality.  The treating physician noted that 
the Veteran's symptoms were atypical for carpal tunnel syndrome.  
However, there was no other apparent etiology, though the Veteran 
was advised that hypothyroidism can sometimes contribute to 
neuropathy.  The Veteran underwent right carpal tunnel release 
surgery later in December 1998.  Operative findings revealed a 
stenotic carpal tunnel with flattening of the median nerve.

The Veteran submitted a letter from Dr. T.S., dated October 2008.  
He stated that he reviewed documentation of the Veteran's hand 
infection in service in 1952.  By history, the Veteran developed 
symptoms of carpal tunnel syndrome within 3 to 4 years.  He 
continued to have these symptoms over the years until undergoing 
carpal tunnel surgery in 1998 with good results.  He continued to 
have intermittent numbness with writing or using tools, but 
otherwise had no significant pain.  Dr. T.S. stated that there 
could be a relationship between the infection, which caused a lot 
of swelling in the hand and wrist, and subsequent carpal tunnel 
symptoms, despite the delay in onset.  However, he could not 
state with certainty that there was a causative relationship.  He 
thought the Veteran's symptoms over the years from the late 
1950's through 1998 were all related as well.

The Veteran submitted an additional letter from Dr. B.G.R., dated 
February 2009.  He noted the circumstances of the Veteran's 
cellulitis infection in service, as well as the Veteran's report 
that he developed some numbness, tingling, and pain in the right 
hand within 3 to 4 years of the injury in service.  Dr. B.G.R. 
opined that it was difficult not to draw a conclusion that his 
current condition may be related to his previous injury.  
However, it was very difficult to definitively say that all of 
his symptoms were caused by this infection, due to the time range 
from the injury to the diagnosis of carpal tunnel syndrome in 
1998.

The Veteran underwent a VA examination in January 2010.  The 
claims file was reviewed by the examiner, who noted that the 
Veteran was treated for cellulitis in service.  He also noted the 
1992 nerve conduction study and 1998 carpal tunnel release 
surgery.  After service, the Veteran worked for the telephone 
company as a lineman for two years.  He then worked in the 
installation and repair department, which required the use of 
smaller tools.  After a couple of years of this type of work, he 
noticed problems with his right hand, including cramping of the 
fourth and fifth fingers.  Later, he was promoted to a 
supervisory position that required less work with the hands, and 
his condition improved.  The Veteran's occupational history from 
then on consisted of a variety of duties.  When he was required 
to use his hands, he experienced pain and cramping.  When his 
duties did not require use of his hands, or were supervisory in 
nature, his condition improved.

On examination, there was no tenderness over the intersection.  
There was no snuff box tenderness.  Tinels testing was negative 
at the carpal tunnel, cubital tunnel, and ulnar groove.  Phalens 
and reverse phalens testing was also negative.  There was mild 
thenar, hypothenar, and intrinsic muscle atrophy bilaterally, 
with normal intrinsic muscle strength testing and grip strength 
measuring 5/5 bilaterally.  There was no radiocarpal joint 
tenderness.  Murphy's sign and grind testing were both negative.  
X-rays revealed a mild narrowing of the third metacarpophalangeal 
joint with minor degenerative spurring of the third metacarpal 
head, diagnosed as mild osteoarthritis.  The visualized bony, 
articular, and soft tissue structure otherwise demonstrated no 
pathology.  A tiny calcification of the triangular fibrocartilage 
was also noted.

The examiner diagnosed intermittent cramping of the intrinsic 
muscles of the right hand controlling movement of the fourth and 
fifth fingers, with overuse, status post right carpal tunnel 
repair.  However, he indicated that this condition was not 
related to the cellulitis infection in service.  Factors such as 
heredity, size of the carpal tunnel, local and systemic disease, 
and habits may contribute to the genesis of carpal tunnel 
syndrome.  Multiple conditions have been associated with the 
development of carpal tunnel syndrome.  These disorders may cause 
nerve compression due to externally applied trauma, or factors 
within the canal such as tenosynovitis, thickening of the 
retinaculum, hypertrophy of muscles, or infiltrative disease of 
the canal (such as amyloid, myeloma, myxedema, or bone 
involvement).  However, in the absence of immunocompromise, the 
vast majority of cellulitis cases resolve without complications, 
which appeared to be the case here.  The examiner did not know 
of, and was unable to find, any pathophysiological mechanism 
whereby a successfully treated cellulitis could lead to either 
carpal tunnel syndrome or intermittent cramping of the right 
hand.  By history, this appeared to be an overuse, or repetitive 
use, syndrome, rather than anything to do with remote cellulitis.

The Veteran submitted a statement in support of his claim in 
January 2010.  He stated that after discharge, he initially 
worked with larger tools in non-repetitious work, and had little 
difficulty.  After two years, he was transferred to installation 
and repair duties, which required use of smaller tools.  His hand 
problem began after he started using these smaller tools.  After 
another four years, he was transferred to a different section of 
the installation and repair department, which involved working 
with many small wires and terminating connecting blocks.  This 
caused the problem with his hand to worsen.  However, he was 
promoted after six months.  As a training foreman, his condition 
became less severe.  After two years, he began work as an 
auditor.  In that capacity, he wrote many reports, which 
exacerbated the pain in his hand.  He went on to describe a 
history of worsening pain in his hand secondary to occupational 
duties involving significant use of his hand, and reduced pain 
secondary to other duties.

A VA supplemental opinion was obtained in June 2010.  The 
examiner was asked to provide an opinion on etiology that 
specifically discusses the private opinions submitted by the 
Veteran.  The examiner reviewed the claims file, and included the 
relevant statements of the October 2008, February 2009, and 
January 2010 opinions.  The examiner noted that both of the 
private opinions were speculative in nature, and provided no 
documentation from the medical literature to support the 
contention that cellulitis of the hand could produce carpal 
tunnel syndrome or wrist pain 40 years after the cellulitis.  In 
contrast, the January 2010 opinion included an exhaustive search 
of the relevant literature in support of the conclusion that the 
Veteran's condition was related to remote cellulitis.  For these 
reasons, the examiner concurred with the January 2010 VA opinion 
and stated it was less likely than not that the Veteran's right 
wrist pain and carpal tunnel release were caused by or the result 
of cellulitis in 1952.

Based on the evidence of record, the Board finds that service 
connection for residuals of cellulitis of the right hand with 
bone density in the right wrist is not warranted.  Although the 
Veteran has cramping of the intrinsic muscles of the right hand 
controlling movement of the fourth and fifth fingers, with 
overuse, status post right carpal tunnel repair, the overall 
weight of the evidence is against finding that this or another 
disability such as carpal tunnel syndrome is related to service.  

The Board notes that there are several opinions in the record 
which address the etiology of the Veteran's disability.  
According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.

The January 2010 VA opinion identified potential causes of the 
Veteran's condition, and explained why cellulitis incurred in 
service was not one of those causes.  This is supported by the 
June 2010 supplemental opinion.  

In contrast, the October 2008 opinion of Dr. T.S. stated that 
there could be a relationship between the infection, which caused 
a lot of swelling in the hand and wrist, and subsequent carpal 
tunnel symptoms, despite the delay in onset.  However, he could 
not state with certainty that there was a causative relationship.  
The February 2009 opinion of Dr. B.G.R. indicated that it was 
difficult not to draw a conclusion that the Veteran's current 
condition may be related to his previous injury.  However, it was 
very difficult to definitively say that all of his symptoms were 
caused by this infection.  These opinions do not provide the 
necessary specificity to establish a link between the Veteran's 
current condition and cellulitis in service.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim); see 
also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998).

The Board has also considered the Veteran's statements in support 
of his claim.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it is logical to apply 
the same principle to those decisions of a superior tribunal, the 
Federal Circuit.

Here, the Board finds that, to the extent Veteran has asserted 
that his current condition is related to cellulitis incurred in 
service, he has not demonstrated the medical knowledge required 
to establish an etiological nexus between his right hand disorder 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran in support of his claim have been given 
full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between the claimed disorder and the Veteran's 
period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he was 
shown to have no relevant abnormalities at discharge, was not 
shown to have diagnoses of carpal tunnel syndrome until decades 
after service, and in fact claims that wrist pain began 2 to 4 
years after service, weighs heavily against any claim he now 
makes that he has had problems ever since service.  The Board is 
not holding that corroboration is required.  Rather, the Board 
finds his assertions to be less credible than the negative 
contemporaneous records.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology. However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has right upper extremity disability etiologically 
related to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of cellulitis of the right hand 
with bone density in the right wrist is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


